Citation Nr: 0739180	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-03 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for multiple sclerosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran contends that her 
multiple sclerosis had its clinical onset during service.  
She reports in-service incidents involving memory loss with 
poor concentration, pain on her left side with severe stomach 
cramps and vomiting, and numbness in her lower extremities.  
These complaints, the veteran maintains, are evidence of the 
initial symptoms of multiple sclerosis.  

A review of the veteran's available medical records reflects 
that in March 1991 she sought medical treatment for memory 
loss, which, as she indicated at the time, had been a 
longstanding problem but had recently gotten worse.  The 
following month, the veteran underwent a CT scan of her 
brain, which revealed no abnormalities.  Similarly, 
neurological evaluation in April 1991, prior to separation 
from active service, revealed no abnormalities.  A physician 
treating her at that time refused her request to be placed on 
medical leave, stating in his April 1991 report that he was 
"not going to put her on medical hold for her subjective 
complaints."  Subsequently, in May 1991, the veteran was 
treated for severe stomach cramps and vomiting.  

The veteran's service medical records further show that she 
underwent a QUAD examination in July 1994, which was negative 
for any neurological problems.  However, subsequent records 
from private medical providers indicate that the veteran was 
hospitalized in November 1999 with complaints of weakness on 
her left side, right facial weakness, slurring of speech, and 
memory loss.  Neurological workup at that time revealed that 
the veteran had multiple sclerosis.  The record thereafter 
reflects that the veteran underwent rehabilitative therapy 
from November 1999 to February 2000 for her newly diagnosed 
multiple sclerosis.  

In support of her claim, the veteran submitted a statement 
from one of her treating physicians in which he opines after 
reviewing her medical records that "the symptoms that she 
experienced in March 1991 lead me to believe that she may as 
likely as not have had initial symptoms of multiple sclerosis 
then."

The veteran has not yet been afforded a VA examination with 
regard to her claim for service connection for multiple 
sclerosis.  It therefore remains unclear to the Board when 
the veteran's multiple sclerosis had its clinical onset 
during service and whether her in-service symptoms of memory 
loss with poor concentration, pain on her left side with 
severe stomach cramps and vomiting, and numbness were initial 
manifestations of the disease.  The Board thus finds that a 
remand for an examination and opinion is necessary in order 
to fairly address the merits of this claim.

The Board notes that where multiple sclerosis manifests to a 
degree to warrant a 10 percent rating within seven years 
following separation from active service, service connection 
can be granted on a presumptive basis.  38 C.F.R. § 3.307, 
3.309.  Here, the claimant's diagnosis was first made in 
November 1999, which is more than seven years following her 
separation from active service in May 1991.  Therefore, the 
Board feels that a medical examination should contain an 
opinion whether a diagnosis of multiple sclerosis was 
warranted within 7 years of her separation from service (or 
as of May 1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
neurological examination.  The claims 
file should be made available to and be 
reviewed by the examiner, and the 
examination report should reflect that 
the claims file was reviewed.  The 
examiner should review the veteran's 
complaints pertaining to memory loss 
with poor concentration, pain on her 
left side, stomach cramps, vomiting, 
and numbness in her service medical 
records, and carefully review similar 
complaints dated after the veteran's 
separation from service.  The examiner 
should specifically opine as to whether 
it is as likely as not (50 percent 
probability or greater) that the 
veteran had ascertainable residuals 
that would warrant a diagnosis of 
multiple sclerosis during active 
service or within the first seven years 
after her separation from active 
service (thus, on or prior to May 30, 
1998).  A rationale for the opinion 
must be provided.  The examiner should 
reconcile the opinion with all other 
opinions of record.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


